


110 HR 4747 IH: To extend the temporary suspension of duty on certain

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4747
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Inglis of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  manufacturing equipment.
	
	
		1.Certain manufacturing
			 equipment
			(a)In
			 generalHeading 9902.84.88 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 manufacturing equipment) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
